DETAILED ACTION
This is the first Office action on the merits. Claims 1-19 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on the applications filed in the People's Republic of China on 10/19/2017 and 12/01/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710978746.3 or CN201711250321.7 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 was considered by the examiner.

	
Specification
The disclosure is objected to because of the following informalities:
 Paragraph [0012] states, “Each group of photon detectors is in the same plane and different groups of photon detectors are in different planes.” This can be read as self-contradicting, as it states that each group is in the same and different planes, although it is likely meant that detectors within a given group are in the same plane, while each group occupies a different plane. Paragraph [0038] uses better phrasing, stating “Photon detectors in the same group 
Paragraph [0023] states, “In referring to Fig. 1a, an exemplary LiDAR system 100 is shown to comprise a light source 102, a light detector system 104, a mirror system 106, lens systems 108 and 110, and a control system 112.” The control system 112 does not appear in FIG. 1a, however it does appear in FIG. 2. Please amend the specification to reflect this.
Paragraph [0030] uses the sentence, “changes its orientation to change the directions of the outgoing laser beams.” It is unclear what is changing its orientation. Please amend the specification to clarify this.
Paragraphs [0031] and [0032] makes several references to ‘laser emitters 202, 204, and 206’. It almost certainly means ‘laser emitter 302, 304, and 306’, as shown in FIGS.  3C-D. Please amend the specification to reflect the labeling shown in the figures.
Paragraph [0038] states, “The central axis of these two detectors are in one plane.” and, “The central axis of these two detectors are in another plane.” It is unclear what is meant by this, as there are multiple ways two axes could be arranged, but still be considered to be in one plane. Please rephrase to better clarify what is meant.
Additionally in paragraph [0038] it discusses FIG 7b, but makes no reference to regions 7421-7424. If they are labelled within the figures, they should be mentioned and given a brief explanation in the specification, as per 37 CFR 1.84(p)(5).
Appropriate correction is required.

Claim Objections
Claims 6-8, 17-19 are objected to because of the following informalities:  
In claim 6, the phrase, “…wherein the plurality of laser emitters is in a same plane.” should are positioned in the same plane.” 
In claim 7, the phrase, “…wherein each group of laser emitters is in a same plane and different groups of laser emitters are in different planes.” can be read as self-contradictory, as it may imply that the groups are in both the same plane and different planes. The office recommends amending the language to clarify that the individual emitters within a group are in the same plane, while each different group is in a different plane. 
In claim 17, the phrase, “…wherein the plurality of photon detectors is in a same plane.” should likely read as, “…wherein the plurality of photon detectors are positioned in the same plane.” 
In claim 18, the phrase, “…wherein each group of photon detectors is in a in the same plane and different groups are in different planes.” can be read as self-contradictory, as it may imply that the groups are in both the same plane and different planes. The office recommends amending the language to clarify that the individual detectors within a group are in the same plane, while each different group is in a different plane.
In claim 19, the phrase, “…wherein the central axis of an photon detector…” should be written as, “…wherein the central axis of a photon detector…”
Claim 8 is objected to due to claim dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, it states, “The LiDAR system of claim 3, wherein the plurality of laser emitters is divided into two groups, with each group of laser emitters comprising at least two laser emitters, and wherein each group of laser emitters is in a same plane and different groups of laser emitters are in different planes.” There is no mention in the written specification of dividing laser emitters into groups on the basis of what plane they are positioned on. As such, this claim is completely unsupported by the specification. The office recommends amending the specification and possibly the drawings to include reference to this emitter configuration.

Regarding claim 8, it would be rejected both for its dependence on claim 7, as well as the fact that it’s statement, “The LiDAR system of claim 7, wherein the laser beam from any laser emitter in a group forms an angle with the laser beam of an adjacent laser emitter in the same group, and wherein said angle is not zero.” also has no reference within the specification. As the specification makes no reference to dividing the emitters into groups, there is similarly no mention of how they would be oriented in relation to one another. The office recommends amending the specification and possibly the drawings to include reference to this emitter configuration.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "2N+1" in claim 4 is a relative term which renders the claim indefinite.  The term "2N+1", and more specifically the variable within this term “N”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This formula is likely being used to indicate that an odd number of emitters is being used within the embodiment, which will be the claim interpretation going forward. However, without defining the bounds of the variable "N", it is indefinite if this is the case. Please amend either the claim language or specification to either define a range for this variable, or simply substitute an alternate, definite, phrase for the whole formula.

Claims 5-6 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala et al. (US 20190011567 A1).

Regarding claim 1, Pacala et al. teaches a Light Detection and Ranging (LiDAR) system, comprising:
	a light source (FIG. 1, emitter array 114), said light source comprising a plurality of laser emitters (FIG. 1, emitter array 114, Paragraph [0072]), each laser emitter configured to generate an outgoing laser beam (Paragraph [0072]);
	a light detector comprising a plurality of photon detectors (FIG. 1, sensor array 126, Paragraph [0073]);
	a mirror system for changing the direction of outgoing laser beams to scan a target region (FIG. 9A, MEMS device 904, Paragraph [0144], Embodiment is compatible with that of FIG. 1, as per Paragraph [0145]);
	a control system for controlling the LiDAR system (FIG. 1, ranging system controller 104, Paragraph [0071]).



Regarding claim 3, Pacala et al. teaches the LiDAR system of claim 2, wherein the control system is configured to control the position of the MEMS mirror to steer an outgoing laser beam to the target region (FIG 1 and 9A, ranging system controller 104 and MEMS device 904, Paragraph [0145]).

Regarding claim 9, Pacala et al. teaches the LiDAR system of claim 1, further comprising a first lens system (FIG. 9A, Paragraph [0149]), wherein the first lens system is placed in between the mirror system and the light source (FIG. 9A, Paragraph [0149]) and wherein the first lens system comprises a collimator for collimating each of the laser beams from the light source (FIG. 9A, Paragraph [0149]).

Regarding claim 10, Pacala et al. teaches the LiDAR system of claim 1, wherein the light detector comprises an array of photon detectors (FIG. 1, sensor array 126, Paragraph [0073]), and wherein the array of photon detectors is arranged to receive incoming laser beams that are the outgoing laser beams reflected by objects in the target region (FIG. 1, light sensing module 108, Paragraph [0071]).

Regarding claim 11, Pacala et al. teaches the LiDAR system of claim 10, wherein the photon detectors are avalanche photon detectors (FIG 1, sensor array 126, Paragraph [0073]).

Regarding claim 12, Pacala et al. teaches the LiDAR system of claim 1, further comprising a second lens system placed in front of the light detector (FIG. 4, bulk receiver optic 410), wherein the second lens 

Regarding claim 13, Pacala et al. teaches the LiDAR system of claim 10, wherein each photon detector is paired with each laser emitter (FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085]) and wherein the number of photon detectors and the number of laser emitters are the same (FIG. 2A, emitter array 210 and sensor array 220, Paragraph [0085], Use same dimensions for arrays, meaning corresponding numbers).

Regarding claim 14, Pacala et al. teaches the LiDAR system of claim 10, wherein the photon detectors and the laser emitters are not paired (FIG. 16, Paragraph [0176] and [0178]) and wherein the number of photon detectors and the number of laser emitters are not the same (FIG. 16, emitters 1602a-h and photosensors 1604a-f, Although not every component receives a label, there are over twice as many photosensors as emitters shown in the diagram.).

Regarding claim 15, Pacala et al. teaches the LiDAR system of claim 10, wherein the angle between the central axis of any two adjacent photon detectors is the same (FIG. 2A, sensor array 220, All central axes are pointing in the same direction, meaning all angles between them must be identical.).

Regarding claim 17, Pacala et al. teaches the LiDAR system of claim 14, wherein the plurality of photon detectors is in a same plane (FIG. 16 photosensors 1604a-f, These are arranged in a 2D plane.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 20190011567 A1), in view of Pei et al. (US 20180180722 A1).

Regarding claim 4, Pacala et al. teaches the LiDAR system of claim 3.

Pacala et al. fails to teach wherein the light source comprises 2N+1 laser emitters and wherein the angle between the laser beams of any two adjacent laser emitters is the same.

However, Pei et al. teaches wherein the light source comprises 2N+1 laser emitters (FIG. 20, laser sources 2030, Shows an odd number of sources.) and wherein the angle between the laser beams of any two adjacent laser emitters is the same (FIG. 20, Paragraph [0098], Angles between emission paths appear to be equal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pacala et al. with the emitter arrangement taught by Pei et al.. The reasoning for this is that by adopting the odd numbered, equal angled set up, it will give the LiDAR system as a whole a wide, evenly spaced field of view. This predictably leads to a larger area scanned, with a consistent longitudinal or azimuthal resolution, which is desirable in several scanning scenarios.

Regarding claim 5, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 4, wherein the angle between the laser beams of any two adjacent laser emitters is not zero (Pei et al., FIG. 20, Paragraph [0098], Angle between emission paths is clearly not zero.).

Regarding claim 6, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 5, wherein the plurality of laser emitters is in a same plane (Pacala et al., FIG. 2A, emitter array 210, Paragraph [0085]).

Regarding claim 7, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 3, wherein the plurality of laser emitters is divided into two groups (Pei et al., FIG. 13, laser sources (or photodetectors) 1130, Paragraph [0090], Groups are divided by which plane they are on.), with each group of laser emitters comprising at least two laser emitters (Pei et al., FIG. 13, laser sources (or photodetectors) 1130, Paragraph [0090], Two emitters per plane.), and wherein each group of laser emitters is in a same plane (Pei et al., FIG. 13, laser sources (or photodetectors) 1130, Paragraph [0090], Groups are divided by which plane they are on.) and different groups of laser emitters are in different planes (Pei et al., FIG. 13, laser sources (or photodetectors) 1130, Paragraph [0090], Groups are divided by which plane they are on.).

Regarding claim 8, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 7, wherein the laser beam from any laser emitter in a group forms an angle with the laser beam of an adjacent laser emitter in the same group (Pei et al., FIG. 13, laser sources (or photodetectors) 1130, Paragraph [0090], All beams are aimed at lens center 1114, per the illustrated field of view, and thus form an angle with the other beam in their associated group.), and wherein said angle is not zero (Pei et 

Regarding claim 16, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 15. 

This combination fails to teach, wherein the angle between the central axis of any two adjacent photon detectors is not zero.

However, Pei et al. does teach wherein the angle between the central axis of any two adjacent light sources is not zero (FIG. 17, laser sources 1730 and emission surface 1732, Paragraph [0095]). It additionally teaches that the light sources viewed within several figures can also be replaced with photodetectors (Paragraph [0087]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this
invention to further modify the LiDAR system taught by Pacala et al., and modified with the emitter arrangement taught by Pei et al., with the slanted photodetectors also taught by Pei et al.. The reasoning for this is that Pei et al. establishes that light sources are interchangeable within its illustrative figures with photodetectors, per paragraph [0087]. Additionally in Figure 17, it illustrates light sources with slanted emission surfaces. It would thus be obvious to infer that photodetectors may use slanted detection surfaces, thus leading to the central axes of the detectors being at different, non-zero angles with one another, while the detectors are positioned on the same plane. This would predictably allow the detectors to be better aligned with the surface of best focus of the reception optics, and thus allow them to better receive the reflected light.



Regarding claim 19, Pacala et al., modified in view of Pei et al., teaches the LiDAR system of claim 18, wherein the central axis of an photon detector in one group and that of its adjacent photon detector in the same group form an angle that is not zero (FIG. 17, laser sources 1730 and emission surface 1732, Paragraph [0087] and [0095], Using the same reasoning as outlined for claim 16.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gimpel et al. (US 20170168144 A1): Describes a LiDAR system where detecting elements are arranged of different planes in relation to one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645